Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 15 and 19  rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2018/0120559 A1).

Regarding claim 1, Yeoh et al discloses a beam scanner comprising:
a beam-folding prismatic element (Fig. 7, PBS 780, bottom wedge) comprising first and second adjacent surfaces and a first reflective polarizer at the first surface (para [0079], 780 is a polarization sensitive beam splitter), wherein the beam-folding prismatic element is configured to reflect an impinging first light beam from within the beam-folding prismatic element, including one reflection from the first reflective polarizer (wherein the light beam 720 is reflected), before redirecting the first light beam out of the beam-folding prismatic element through the second surface (see Fig. 2);

the first light beam exiting the beam-folding prismatic element (see Fig. 7);
a tiltable reflector (scanning MEMS mirror 730) configured to receive the first light beam and reflect the first light beam at a variable angle (due to oscillations of scanning MEMS mirror) back towards the QWP (see the beam);
wherein in operation, the first light beam propagated through the QWP after reflection
from the tiltable reflector (730) propagates through the beam-folding prismatic element (beam 740 through 780).

The prior art lacks to disclose the beam-folding prismatic element being configured to reflect an impinging first light beam at least twice.

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the beam-folding prismatic element being configured to reflect an impinging first light beam at least twice in order to adapt to an alternative position of the RGB combiner shown in Fig. 7 thus relating to a trivial adaptation using total internal reflection.

Regarding claim 2, the beam scanner of claim 1, wherein the impinging first light beam has a first polarization state, and wherein the first reflective polarizer is configured to reflect light having
the first polarization state and to transmit light having a second polarization state, whereby the
first light beam propagated twice through the QWP exits the beam-folding prismatic element
through the first reflective polarizer (para [0012]).



Regarding claim 4, the beam scanner of claim 1, wherein the QWP extends substantially parallel to the second surface of the beam-folding prismatic element and is separated therefrom by an air gap (see air gap between 780 and 770 in Fig. 7).

Regarding claim 5, the beam scanner of claim 1, wherein the tiltable reflector comprises a
microelectromechanical system (MEMS) tiltable reflector (730 is a MEMS mirror).

Regarding claim 7, the beam scanner of claim 1, wherein the first and second surfaces form am angle therebetween of less than 45 degrees (see angles shown for 780).

Regarding claim 8, the beam scanner of claim 1, further comprising a second prismatic element (top wedge of 780) for propagating therethrough the first light beam outputted by the beam-folding prismatic element, the second prismatic element adjoining the first reflective polarizer (see top and bottom wedges that form 780).

Regarding claim 9, the beam scanner of claim 8, wherein the second prismatic element comprises a beam dump (surface wherein the beam 740 leave) adjoining one of surfaces of the second prismatic element (top wedge of 780).

Regarding claim 10, the beam scanner of claim 8, wherein (one embodiment Fig. 17):

the second prismatic element comprises a curved surface (1616b) matching the curved surface of
the beam-folding prismatic element; and
the first reflective polarizer (1632) is sandwiched between the beam-folding prismatic element
and the second prismatic element.

Regarding claim 15, Yeoh et al discloses a projector comprising:
a first light source for providing a first light beam (Fig. 7, RGB combiner 710);
a beam-folding prismatic element comprising first and second adjacent surfaces and a
first reflective polarizer at the first surface, wherein the beam-folding prismatic element is
configured to reflect an impinging first light beam at least twice from within the beam-folding
prismatic element, including one reflection from the first reflective polarizer, before redirecting
the first light beam out of the beam-folding prismatic element through the second surface;
a quarter-wave waveplate (QWP) configured for receiving and propagating therethrough
the first light beam exiting the beam-folding prismatic element;
a tiltable reflector configured to receive the first light beam and reflect the first light beam
at a variable angle back towards the QWP;
wherein in operation, the first light beam propagated through the QWP after reflection
from the tiltable reflector propagates through the beam-folding prismatic element (see rejection as set forth above for claim 1).

Regarding claim 19, a near-eye display comprising:
a first light source for providing a first light beam Fig. 7, RGB combiner 710);

first reflective polarizer at the first surface, wherein the beam-folding prismatic element is
configured to reflect an impinging first light beam at least twice from within the beam-folding
prismatic element, including one reflection from the first reflective polarizer, before redirecting
the first light beam out of the beam-folding prismatic element through the second surface;
a quarter-wave waveplate (QWP) configured for receiving and propagating therethrough
the first light beam exiting the beam-folding prismatic element;
a tiltable reflector configured to receive the first light beam and reflect the first light beam
at a variable angle back towards the QWP, wherein in operation, the first light beam propagated
through the QWP after reflection from the tiltable reflector propagates through the beam-folding
prismatic element (see rejection as set forth above in claim 1); and
a controller operably coupled to the first light source and the tiltable reflector and
configured to: operate the tiltable reflector to cause the first light beam reflected from the tiltable
reflector and propagated through the beam-folding prismatic element to have a beam
angle corresponding to a first pixel of an image to be displayed; and operate the first light source in coordination with operating the tiltable reflector, such that the first light beam has brightness corresponding to the first pixel (although a controller is disclosed in the prior art, a controller is inherently disclosed to control the tiltable reflector and the light source otherwise the system of prior art would not fuction).


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2018/0120559 A1) in view of Colbourne (US 2015/0277056 A1)


Colbourne (US 2015/0277056 A1) discloses a MEMS tiltable reflector that is tiltable about two axes (para [0039]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the MEMS tiltable reflector that is tiltable about two axes as taught by Colbourne for the purpose of gathering beams to center by tiltable about two axes.

Allowable Subject Matter
Claims 11-14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the beam-folding prismatic element further comprises a second reflective polarizer disposed within the beam-folding prismatic element in an optical path of the first light beam between reflections from the second and first surfaces within the beam-folding prismatic element, and wherein the QWP is optically coupled to a third surface of the beam-folding prismatic element; wherein in operation, the first light beam undergoes a first reflection from the second surface, propagates through the second reflective polarizer, undergoes a second reflection from the third surface through the QWP, is reflected by the first reflective polarizer, exits the beam-folding prismatic element at its third surface through the QWP, is reflected by the tiltable reflector to propagate back through the QWP, thorough the second reflective polarizer, and out of the beam-folding prismatic element as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/10/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872